ORDER

PER CURIAM.
AND NOW, this 28th day of March, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Did the Superior Court disregard the plain language of the “second strike” mandatory sentencing provision of the repeat-violent-offender statute when it held that the provision applied to only one of the multiple crimes of violence that [respondent], a previously-convicted rapist and burglar, committed in a later, second criminal episode in which he again raped a woman and burglarized her home?